Suit for salary; additional compensation for holidays. Plaintiffs entitled to recover. Opinion 132 C. Cls. 564; reversed by the Supreme Court, 352 U. S. 40.
In this case, on the mandate of the Supreme Court, the following order was entered:
ORDER
This case comes before the court on decision and remand of the Supreme Court, that Court having on November 19, 1956, rendered an opinion reversing the *918judgments entered in this court on November 8, 1955. Those judgments were entered pursuant to an opinion and findings of fact entered on July 12, 1955.
It is ORDERED this sixteenth day of January 1957, that in conformity with the decision and remand of the Supreme Court filed in this court on December 31,1956, the judgments (except as to plaintiff, Harry J. Novotney, Jr.), heretofore entered be and the same are vacated and withdrawn and the petition as to all plaintiffs is dismissed.
By the Court.
Marvin Jones,

Chief Judge.